                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

KELLY E. FISCHER,                           )
                                            )
                  Plaintiff,                )
                                            )
vs.                                         )   Civil No. 18-cv-00989-DGW
                                            )
COMMISSIONER of SOCIAL                      )
SECURITY,                                   )
                                            )
                  Defendant.                )

                        ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      This matter is before the Court on plaintiff’s Motion for Attorney’s Fees.

(Doc. 27). Defendant has not filed a response, and the time for doing so has

expired.

      Plaintiff seeks attorney’s fees in the amount of $6,175.20, representing 31.9

hours at an hourly rate of $193.58.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B). The Court further finds that the number of hours claimed and

the hourly rate are reasonable and appropriate.       This award shall fully and

completely satisfy any and all claims for fees, costs and expenses that may have

been payable to plaintiff in this matter pursuant to the Equal Access to Justice

Act, 28 U.S.C. §2412.




                                        1
      Plaintiff’s Motion for Attorney’s Fees (Doc. 27) is GRANTED. The Court

awards plaintiff attorney’s fees in the amount of $6,175.20 (six thousand one

hundred seventy-five dollars and twenty cents).

      The amount awarded is payable to plaintiff and is subject to set-off for any

debt owed by plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586

(2010).   See also, Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018).

However, any part of the award that is not subject to set-off to pay plaintiff’s pre-

existing debt to the United States shall be made payable to plaintiff’s attorney

pursuant to the EAJA assignment executed by plaintiff and attached to the motion

as Exhibit 2.

      IT IS SO ORDERED.

      DATE: September 19, 2019.


                                       DONALD G. WILKERSON
                                       U.S. MAGISTRATE JUDGE




                                          2
